            Case 1:20-cv-10730-ADB Document 1 Filed 04/14/20 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                                    for the
                         DISTRICT OF MASSACHUSETTS

JAMES DOBSON

       v.                                            C.A. No.:

CITY OF FRAMINGHAM and
FRAMINGHAM PUBLIC SCHOOLS

                                     COMPLAINT


                                 Jurisdiction and Venue
1.     Jurisdiction over this matter exists pursuant to 28 U.S.C. §1331 because these
plaintiffs seek redress under federal law. To wit, these are claims brought pursuant to
28.U.S.C. 2000(e) and 2000(e)-3, also known as Title VII of the Civil Rights Act of 1964;
this Court has pendant jurisdiction over the state law claims pursuant to 28 U.S.C. §1367.


2.     The proper venue for this civil action is the United States District Court of
Massachusetts pursuant to 28 U.S.C. §1391 because all acts and omissions giving rise to
the cause of action occurred in or around the Framingham, Massachusetts.


                                             Facts
3.     James Dobson is an individual who resides in Pawtucket, Rhode Island. He was, at
all times, relevant to this Charge of Discrimination, an employee of the defendants as
defined by Massachusetts General Laws c. 151B and 42 U.S.C. §2000(e); also known as
Title VII of the Civil Rights Act of 1964.


4.     The Framingham Public Schools is a division of the municipality, the City of
Framingham. This entity was, at all times relevant to this complaint, the plaintiff’s
employer.


                                               1
         Case 1:20-cv-10730-ADB Document 1 Filed 04/14/20 Page 2 of 6



5.     The City of Framingham is a municipality existing within the Commonwealth of
Massachusetts. This entity was, at all times relevant to this complaint, the plaintiff’s
employer.


6.     Plaintiff, James Dobson, is a black male born in Liberia.

7.     Plaintiff was hired by the City of Framingham to work for the Framingham Public
Schools in the transportation department as the Acting Assistant Director of
Transportation.

8.     Plaintiff was hired on or about October 15, 2018.

9.     Beginning on his initial day of employment, plaintiff was racially harassed by one
Sam Smith, another employee of the defendants.

10.    Sam Smith initially made repeated statements that “this black guy wants to be the
boss” in a derogatory fashion and directed at plaintiff.

11.    Plaintiff informed his supervisor, Ms. Patricia Disalle, of Mr. Smith’s actions and
racially based comments.

12.    Ms. Disalle, an employee of the defendants and plaintiff’s supervisor, instructed
plaintiff to let Mr. Smith’s actions go as that was just the way he was and that she really
needed him.

13.    Mr. Smith increased his actions and would grab things out of plaintiff’s hands, push
plaintiff and swear at plaintiff. These actions were witnessed by other employee(s) of the
defendants.

14.    Plaintiff reported all these actions by Mr. Smith to Ms. Patricia Disalle who once
again told plaintiff how important Mr. Smith was and that plaintiff should not say anything



                                              2
         Case 1:20-cv-10730-ADB Document 1 Filed 04/14/20 Page 3 of 6



to him even though she knew that what Mr. Smith was doing was wrong.

15.    The supervisor of a contracting partner of the defendants, Ralph Castagno, was at a
place and location wherein the plaintiff was employed by the defendants, trying to explain
a memory that he had about his Asian heritage and his grandmother sending him to play
the numbers. Before Mr. Castagno could finish, Mr. Smith said in front of plaintiff, “do
you mean nigger run.”

16.    Mr. Smith then told a group of people, including plaintiff, how he brought a black
girl home and his father beat him for it, making him never bring a black girl home again.

17.    Plaintiff again reported Mr. Smith’s actions and statements to Ms. Disalle.

18.    Plaintiff’s reports of Mr. Smith’s discriminatory actions and statements were
protected activities as defined by Massachusetts General Laws c. 151B §4 and 42 U.S.C.
§ 2000e-3.

19.    Several days after reporting Mr. Smith’s statements, plaintiff was called into Ms.
Disalle’s office and apprised that the matter had been escalated to human resources.

20.    At that time, Ms. Disalle informed plaintiff that nothing was going to happen to Mr.
Smith, that at most it will be just a slap on the wrist, that she just wanted plaintiff to be
prepared for it. Ms. Disalle again informed plaintiff about how much Mr. Smith was needed
and that she would be left to do extra work and come in early if Mr. Smith was to be fired.

21.    Mr. Smith was fired after an investigation found that Mr. Smith’s actions violative
of the defendant’s antidiscrimination policies.

22.    Following Mr. Smith’s termination, Ms. Disalle’ attitude towards plaintiff
immediately became short and was continually agitated with plaintiff.

23.    A week or so after Mr. Smith’s termination, Ms. Disalle stated to plaintiff that she


                                              3
          Case 1:20-cv-10730-ADB Document 1 Filed 04/14/20 Page 4 of 6



has been short with plaintiff and because she’s had to come in early due to Mr. Smith’s
termination.

24.    Ms. Disalle’s negative attitude toward plaintiff continued and she apologized to
plaintiff a second time.

25.    After Mr. Smith was terminated, Ms. Disalle excluded plaintiff from meetings to
which plaintiff should have been privy as the assistant director of transportation.

26.    After Mr. Smith was terminated, Ms. Disalle withheld information from plaintiff
that should have been provided to him due to his position with the defendants.

27.    After Mr. Smith was terminated, Ms. Disalle criticized plaintiff’s interactions with
other employees of the City without reason or basis.

28.    Plaintiff, at all times of his employment was a satisfactory employee and was never
informed by Ms. Disalle or any other representative of the defendants that he was doing
anything other than a satisfactory job and Ms. Disalle would in fact praise plaintiff’s work
to him.

29.    Plaintiff was terminated from his employment with the defendants on January 24,
2019, with the reason given being that the defendants’ felt plaintiff was not a good fit; the
relationship was not working out.

30.    Plaintiff was informed by a representative of the defendants that he was terminated
based on the recommendation and statements of Ms. Disalle.

31.    Ms. Disalle, plaintiff’s direct supervisor, attempted to keep plaintiff from reporting
discriminatory actions of a co-worker, stated the negative effect of the co-worker’s
absence, cautioned plaintiff as to the effects of a potential investigation, immediately
treated plaintiff differently when Mr. Smith was terminated, began withholding



                                              4
         Case 1:20-cv-10730-ADB Document 1 Filed 04/14/20 Page 5 of 6



information, was critical of plaintiff’s actions without reason, suggested plaintiff’s
termination and then made false statements regarding her involvement.


                                        Count I
                        Discrimination/Retaliation in Violation of
                          Massachusetts General Laws §151B

32.   Plaintiff restates all previous paragraphs by reference as if stated fully herein.


33.   The defendants The City of Framingham and the Framingham Public Schools did
violate Massachusetts General Laws c. 151B §4 by the facts described herein, by
discriminating and retaliating against him with respect to tenure, compensation, terms,
conditions or privileges of employment because of his protected activity.


34.   As a result, plaintiff has suffered lost wages, emotional distress and has been further
damnified and continues to suffer damages.


      WHEREFORE, plaintiff prays this Honorable Court award him compensatory and
consequential damages and compensatory damages as well as his costs of litigation and
reasonable attorneys’ fees and such other relief as the Court deems appropriate.


                                         Count II
                     Retaliation in Violation of 42 U.S.C. §2000e-3
                       (Title VII of the Civil Rights Act of 1964)

35.   Plaintiff restates all previous paragraphs by reference as if stated fully herein.


36.   The defendants did violate Title VII by the facts described herein, by discriminating
against and retaliating against him because he opposed a practice forbidden by Title VII
and/or because he has made a charge, testified, or assisted in any manner in any
investigation, proceeding, or hearing under the law.


                                             5
            Case 1:20-cv-10730-ADB Document 1 Filed 04/14/20 Page 6 of 6




37.    As a result, plaintiff has suffered lost wages, emotional distress and has been further
damnified and continues to suffer damages.


       WHEREFORE, plaintiff respectfully requests this Honorable Court award her
compensatory damages and all other damages authorized by statute, as well as her costs of
litigation and reasonable attorneys’ fees pursuant to statute.


                    Prayer for Relief and Demand for Trial by Jury

       Wherefore, your plaintiff prays that this honorable Court:

       a.      Enter judgment in his favor on all counts against the defendants;

       b.      Award him with actual damages and damages for emotional distress;

       c.      Award him any and all forms of damages available by statute;

       d.      Award any other relief whether or not equitable in nature that this Court
               deems fair and just;

       e.      The plaintiff further requests and demand a trial by jury for all claims so
                triable.

                                                  Respectfully submitted,
                                                  JAMES DOBSON
                                                  By and through his attorney,

                                                  /s/ David S. Cass
                                                  David S. Cass, #561156
                                                  One Davol Square, 4th Floor
                                                  Providence, RI 02903
                                                   (508) 889-2674
                                                  Fax: (401) 272-2708
                                                  david@davidcasslaw.com




                                              6
